DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "21" and "15" have both been used to designate the claimed substrate in FIG. 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: vibrator mechanism for vibrating the substrate in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the vibrator mechanism for vibrating the substrate is described as a microbrush motor and offset weight on page 7, lines 18-20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recite the limitation “and/or” The use of “/” renders the claims indefinite since it is unclear whether it is meant to connote “and” or “or.” The Examiner recommends clanging this limitation to read “obtained or delivered” since it is well established in case law that “or” corresponds to one, the other, or both of a set of alternatives.

Claim 33 recites the limitation "to control the apparatus by way of data" in line 2.  It is unclear what the applicant is trying to claim and the limitation should read - - to control the apparatus by way of transmitting data - -.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,634,342 to Peeters et al. (Peeters) in view of WO 2005/075046 to Bailey (Bailey).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Peeters, to include a vibrator mechanism for vibrating the substrate to facilitate water run-off from the substrate, as taught by Bailey, in order to facilitate water run-off from the substrate.
	In reference to claim 24, Peeters and Bailey teach the system as explained in the rejection of claim 23, and Peeters additionally teaches a controller (FIG. 2) arranged to control the device to regulate the amount of water obtained (based on the sensor data, FIG. 2).
In reference to claim 25, Peeters and Bailey teach the system as explained in the rejection of claim 23, and Bailey additionally teaches a controller (electrically controlled, page 23, last paragraph) arranged to control the vibrator mechanism (38, FIG. 1) to regulate the delivery of water to the soil (intended use recitation; the system in FIG. 1 is capable of performing said functional language).
In reference to claim 26, Peeters and Bailey teach the system as explained in the rejection of claim 24, and Peeters additionally teaches a moisture sensor (FIG. 2) for determining moisture 
In reference to claim 27, Peeters and Bailey teach the system as explained in the rejection of claim 23, but they do not teach a communications arrangement for communication with a remote device, communication including communicating data relating to information on operation of the apparatus.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various irrigation systems being remotely controlled to be obvious in order to automate and optimize the system.
In reference to claim 28, Peeters and Bailey teach the system as explained in the rejection of claim 27, but they do not teach wherein the communications arrangement is arranged to receive control instructions from the remote device to control the apparatus.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various irrigation systems being remotely controlled to be obvious in order to automate and optimize the system.
In reference to claim 29, Peeters and Bailey teach the system as explained in the rejection of claim 23, and Peeters additionally teaches a housing (14, FIG. 1-4) mounting the device (24, FIG. 1-4) for obtaining water, the housing comprising one or more prongs (cone 130, FIG. l-4) which are arranged to be positioned within the soil to secure the apparatus with respect to the soil and plant (FIG. 1-4).
In reference to claim 30, Peeters and Bailey teach the system as explained in the rejection of claim 23, and Peeters additionally teaches wherein the device for obtaining water comprises a Peltier device (col 2, line 30) and the apparatus further comprises a fan (56, FIG. 1-4) arranged to draw air through the Peltier device.
In reference to claim 31, it claims the method of providing and configuring the apparatus of claim 23, thus, it is rejected based on the rejection of apparatus as explained in the rejection of claim 23 above and the associated method steps, which follow directly from the use of the apparatus, are rejected accordingly.
In reference to claim 32, Peeters and Bailey teach the system as explained in the rejection of claim 23, and Peeters additionally teaches a computing device (microcontroller in FIG. 2), comprising a processor, a memory, and an operating system for implementing computer processes, a plant monitoring process arranged to exchange data with an apparatus (all inherent in FIG. 2) in accordance with claim 23, for receiving information on the status of the apparatus (FIG. 2).
In reference to claim 33, Peeters and Bailey teach the system as explained in the rejection of claim 32, and Peeters additionally teaches wherein the plant monitoring process is arranged to control the apparatus by way of transmitting data to the apparatus (FIG. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2017/0223912 to Gagne et al. teaches a system, apparatus, and method for growing marijuana.
U.S. Patent 9,629,313 to Grossman teaches a system for growing plants and method of operation thereof.
U.S. Patent Application Publication 2016/0128287 to Lockhart et al. teaches a composite mat for water distribution and self-watering of potted plants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
2/27/2021